Citation Nr: 0012768	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-10 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis, right hand, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran's right hand is dominant.

3.  Disability of the veteran's right hand is currently 
manifested by x-ray evidence of deformity of the base of the 
middle phalanx and head of the proximal phalanx of the right 
fourth finger and swelling of the proximal interphalangeal 
(PIP) joint of that finger only, without loss of sensation of 
the right hand or atrophy in the right forearm.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic arthritis of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Codes 5003, 5010, and 
5222 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records disclose that in January 1969 the 
veteran fell on his right hand, bruising it.  An x-ray showed 
no evidence of fracture.  In October 1969, his right hand was 
again x-rayed after being caught in a bridge ramp.  No 
significant abnormalities were noted.  Physical examination 
at the time of separation from service reported no pertinent 
abnormalities.  

The veteran filed his initial claim in June 1973, which was 
denied in July 1973.  In May 1975, the case came before the 
Board which granted service connection for post-traumatic 
arthritis of the right hand, with multiple joint involvement 
and residual deformities.  The RO implemented this decision 
that same month, granting an evaluation of 30 percent from 
June 1973, the date of the claim.  In January 1998, the 
veteran filed his claim for increased rating.  In April 1998, 
the RO confirmed and continued the 30 percent evaluation.  
The veteran appealed.  

Although the veteran has submitted numerous private and VA 
medical records throughout the years to support a higher 
evaluation for his right hand disorder, these records pertain 
to other medical conditions.  The only records relevant to 
claims for an increased rating for the right hand condition 
are the VA orthopedic examinations.  

VA disability evaluation examination in September 1974 
revealed a generalized swelling about the proximal 
interphalangeal (PIP) joints of the middle, ring, and little 
fingers.  There was a flexion contracture of the distal 
interphalangeal joint of the right little finger of 
approximately 15 degrees.  A well-healed scar at the base of 
the nail of the right middle finger extended approximately 
one-half inch up the phalanx dorsally.  Although his grasp 
was described as good, he was unable to close his fist 
completely around small objects less than 6 inches in 
circumference.  He demonstrated pain with any attempt at 
power grip and exhibited weakness of the middle, ring, and 
right little fingers.  

VA examination in January 1993 noted a reported history of a 
crush injury when the veteran's hand was caught underneath a 
portion of a pontoon-type bridge.  He stated that he had had 
to wear a cast on his hand for several months and that his 
fingers had to be splinted for several more months.  He had 
continued to have complaints of pain and swelling of the 
right hand.  He was right hand dominant.  Examination of the 
right hand revealed rather significant swelling or 
degenerative enlargement of the PIP joint of the right ring 
finger, as well as what appeared to be slight degenerative 
enlargement of the PIP joint of the right long finger, which 
lacked approximately 15 degrees of terminal extension 
actively at the PIP joint.  There was full passive extension.  
When attempting to make a fist, the tip of the left [sic] 
index finger touched the palm, but the remainder of the 
fingertips missed the palm by one to two centimeters.  He 
also had a longitudinal split running down the middle of the 
thumb nail of the right hand.  Grip strength was estimated to 
be approximately 4/5 on the right.  Reports of x-rays showed 
a slight old fracture deformity of the distal end of the 
proximal phalanx of the ring finger, two small bony densities 
noted adjacent to PIP joint related to old trauma, and early 
changes of degenerative arthritis at this level, as well as 
considerable soft tissue swelling.

A report of a VA hand examination in May 1998 noted the 
veteran's history of the crush injury.  He complained of 
swelling and weakness in the right hand for the past six to 
seven years, as well as aching pain with weather changes.  On 
physical examination, the veteran had no swelling or 
deformity in the right wrist or hand, aside from the right 
fourth finger.  He had full range of motion in the wrist.  
The PIP joint of the fourth finger was swollen.  He was able 
to approximate the tips of the lateral four fingers to the 
palm of his hand and to approximate the tip of his thumb to 
the tips of each of the lateral four fingers.  The right hand 
revealed good sensation and circulation.  The collateral 
ligaments of the PIP joint of the right [fourth] finger were 
stable to varus and valgus stress in extension and 45 degrees 
of flexion.  No evidence of atrophy in the right forearm was 
found to support the veteran's stated symptoms of weakness.  
The circumference of his right forearm was 31 centimeters; 
that of his left forearm was 29.5 centimeters.  An x-ray 
showed deformity involving the base of the middle phalanx and 
head of proximal phalanx of the right fourth finger thought 
to be due to previous trauma, but no other significant 
abnormalities.  This examiner provided an impression of 
status post crush injury, PIP joint, right ring finger.  

In January 1999, the veteran testified at a hearing before 
the RO that he was unable to use his right hand, that his 
right hand was as if it were paralyzed.  He complained that 
because of his hand, he was limited in performing his daily 
activities, but said that he had no pain, except during 
changes in the weather.  He added, upon questioning, that he 
was unable to remember when he had last seen a doctor for his 
hand, then recalling that he had undergone VA examination in 
May 1998.  

II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) for his service connected post-
traumatic arthritis, right hand.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the prior rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has been 
granted a hearing before the RO and has undergone a new VA 
disability evaluation examination.  He has not put VA on 
notice of any potentially relevant treatment records, and he 
has not asserted that he has had any treatment for the hand 
in recent years.  The Board is satisfied that all relevant 
and available facts have been properly developed, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected right hand disorder has been 
evaluated as 30 percent disabling under Diagnostic Code 5222, 
for favorable ankylosis of multiple fingers, for more than 20 
years.  A disability which has been continuously rated at or 
above any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation, except upon a showing that such rating was based 
on fraud, which has not been found in this case.  38 C.F.R. 
§ 3.951(b) (1999).  The disability is listed on the rating 
sheet as post-traumatic arthritis, right hand with multiple 
joint involvement with residual deformities of PIP joint of 
middle and ring fingers and DIP joint of right little finger 
and nail base right middle finger.  The current medical 
evidence, including x-rays in 1993 and 1998 and x-rays in 
1974, shows, however, that the only joint exhibiting any 
abnormality on x-ray is the PIP joint of the right ring 
(fourth) finger.  No other bony abnormality of any finger is 
indicated.

Traumatic arthritis, substantiated by x-ray, is rated as 
degenerative arthritis.  Diagnostic Codes 5010, 5003.  For 
the purpose of evaluating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45(f) (1999).

Degenerative arthritis under Diagnostic Code 5003 will be 
rated on limitation of motion of the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of painful 
motion, a rating of 10 percent is for application if two or 
more minor joint groups are involved, and this rating is not 
to be combined with ratings based on limitation of motion.

On the veteran's most recent VA examination, no limitation of 
motion of the hand, wrist, or fingers was noted.  He could 
approximate all four lateral fingers to the palm of the hand, 
and the thumb to all four fingers.  He did have observable 
swelling of the PIP joint of the right ring finger, but, 
without limitation of motion, there would be no basis for 
assigning a ten percent evaluation under Diagnostic Code 5003 
for limitation of motion.  Without involvement of more than 
one group of minor joints, there is no basis under Diagnostic 
Code 5003 for assigning a 10 percent evaluation for multiple 
minor joint group involvement.

The veteran's right hand disability has been coded as 
encompassing the middle, ring, and little fingers, in spite 
of the x-ray evidence showing deformity of only the PIP joint 
of the ring finger.  The RO has accordingly evaluated the 
disability under Diagnostic Code 5222 for favorable ankylosis 
of three digits of one hand.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2)  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1) centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223 (1999).

Since the veteran has not had ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints of 
any digit, rating will be made on the basis of whether motion 
is possible to within 2 inches of the median transverse fold 
of the palm.  If such motion is possible, ankylosis is 
determined to be favorable.  Limitation of motion of less 
than one inch in either direction is not considered 
disabling.  38 C.F.R. § 4.71a, Note (a).  

VA evaluation in January 1993 found that although the veteran 
could touch his index finger to his palm, the remaining three 
fingertips missed the palm by one to two centimeters.  Since 
this is less than two inches, these fingers have favorable 
ankylosis.  VA examination in May 1998, however, found that 
the veteran could approximate the tips of all four fingers to 
the palm of his hand.  

Accordingly, the veteran's right is evaluated as favorable 
ankylosis of three digits of one hand, to include the middle, 
ring, and little fingers of either dominant or non-dominant 
hand.  This warrants a 20 percent evaluation under Diagnostic 
Code 5222.  

Were the veteran able to demonstrate current ankylosis of the 
PIP joints of the third and fourth fingers and ankylosis of 
the distal interphalangeal joint of the little finger, the 
condition would warrant a 20 percent evaluation.  The only 
way he could obtain a higher evaluation would be if the thumb 
and/or index finger were also involved, which has not been 
found to be the case here.  In fact, now and for some time, 
the only joint shown on x-ray to be affected is the PIP joint 
of the right ring finger.  On current examination, swelling 
was shown only in that same joint.  Neither, on the most 
recent VA examination, does the veteran have ankylosis of any 
of the fingers that has been encompassed in his rating.  
Therefore, under Diagnostic Code 5222, his right hand 
disorder would be noncompensable.  Code 5222 also provides 
that residuals of finger injuries may be rated on the basis 
of limitation of motion.  Such an evaluation has been 
discussed above, and the veteran's disability would clearly 
not warrant a higher evaluation using these criteria.  

Since the veteran's fourth finger is the only one showing 
current evidence of disability, rating under Diagnostic Code 
5227 for ankylosis of a single finger (other than the thumb, 
index, and middle finger), is considered.  That code, 
however, provides only for a noncompensable evaluation.  

During the 1993 VA examination, the examiner noted a 
longitudinal split running down the middle of the right thumb 
nail.  There was no evidence of this split on the most recent 
examination, and no evidence of it on the veteran's original 
VA examination.  Such a split, if it still exists, has not 
been determined to be part of the service-connected 
condition.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
is no evidence that pain on movement, excess fatigability, or 
flare-ups cause additional functional limitation beyond that 
contemplated by the 30 percent evaluation now assigned.  The 
Board finds utterly lacking in credibility the veteran's 
assertion that he is unable to use his right hand and that it 
is as if paralyzed.  There is no evidence of atrophy of the 
right hand or forearm that might have resulted from inability 
to use it, and the examiner found no evidence of weakness.  
As the evidence clearly shows that the existing functional 
limitation falls far below what would now be required to 
support the 30 percent evaluation, the Board finds that the 
current evaluation is adequate to compensate for any 
additional limitation that may arise with use or due to the 
aching pain with weather changes of which the veteran 
complains.  The veteran does not seek treatment for his right 
hand.  

The veteran's 30 percent evaluation is protected.  There is, 
however, no evidence to support a higher evaluation than 30 
percent.  The preponderance of the evidence is clearly 
against a higher evaluation.



ORDER

An evaluation in excess of 30 percent for post-traumatic 
arthritis, right hand, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

